DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Response to Amendment
	In the reply filed 8/15/2022, applicant amended Claims 1, 10, and 11, and added new claims 27-28.  Claims 1-5, 7-8, 10-20, and 23-28 are currently pending. 

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. The rejection below has been modified in view of Applicant’s amendments to the claims. 
Applicant argues that Lopez does not teach or suggest that the flange has an outer diameter that is larger than that of the outer diameter of the foot.  This argument has not been found persuasive.  Applicant appears to be relying on Figure 6 of Lopez, which shows numeral 74 pointing toward the top surface of the flange 76.  However, in Figure 5, numerals 74 and 78 both point to the foot section.  
For the sake of clarity, the office action has been updated to indicate that numeral 78 refers to the foot section, as shown in Figures 2A-10A.  As illustrated in the annotated figure below, it can clearly be seen that the bottom portion of the sealing element comprises a flange and a foot, where the flange has a larger diameter than the foot. 


    PNG
    media_image1.png
    682
    1130
    media_image1.png
    Greyscale



Terminal Disclaimer
The terminal disclaimer filed on 8/15/2022 has been reviewed and is NOT accepted.  The person who signed the terminal disclaimer is not listed under the customer number nor within the oath, and thus is not an attorney of record.  



Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-13, 17-20, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez (US 2011/0282302).
With respect to Claims 1, 10, 27, and 28, Lopez teaches a connection assembly 10 configured to deliver a liquid from a delivery device 200 to a container (paragraph [0131]), the assembly comprising a sealing element 60 disposed therein (Figures 2A-7).  The connection assembly comprises:
a connector 90 having a support surface (120, 122) that defines a recess (the recess 108 defined between sections 120 and 122), wherein the connector is configured to connect to the container [0131];
an attachment member 20 having an inner surface (44, 36), a lumen (the pathway defined by inner surface 44), a first end 22 configured to be connected to the delivery device, and a second end 24 configured to be connected to the connector 90 (paragraphs [0062-0066]).
The sealing element 60 is configured to be received between the connector 90 and the attachment member 20 (Figures 2A-7; paragraphs [0062-0074]), the sealing element comprising:
a shoulder 72 configured to engage the inner surface (36, 44) of the attachment member;
 a flange 76 that rests directly on the support surface (120, 122) of the connector 90 (see Figure 6);
a foot section 78 extending axially from the flange, the foot section being received within the recess 108 defined by the support surface (120, 122) of the connector;
a cylindrical body (84, 84b) extending axially between the shoulder 72 and the flange 76 along an insertion direction and configured to deform to create a flow path through the sealing element (specifically, Lopez teaches that a portion 84b of the body (84, 84b) has a cylindrical shape [0076]; see Figures 2A-7 and paragraphs [0062-0076]), the outer diameter of the cylindrical body having a substantially constant diameter ([0076]; Figure 5), the cylindrical body being configured to deform to create a flow path through the sealing element (as shown in Figures 6 and 7; see paragraphs [0073] and [0101-0106]) and 
a sealing head (63, 64, 66) extending axially from the shoulder 72 (extending axially upward as depicted in Figure 5), defining an opening 70 that is configured to transition from a closed state to an open state when the cylindrical body deforms (see Figures 6-7 and paragraph [0073]);
wherein the outer diameter of the flange 76 is larger than the outer diameter of the foot section 78, as illustrated in Figures 5-7 and the annotated figure below:


    PNG
    media_image1.png
    682
    1130
    media_image1.png
    Greyscale

from Figure 6 of Lopez

Lopez teaches the connection assembly and sealing element as claimed, wherein at least a portion 84b of the body (84, 84b) has a cylindrical shape [0076].  However, in the event that applicant does not envisage Lopez as teaching a cylindrical body extending between the shoulder and the flange (as per Claims 1 and 10) or from the shoulder to the flange (as per Claims 27 and 28), it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP 2144.04 IV. B.).  In this case, Lopez further suggests that the seal body (84, 84b) may be provided in a number of geometric shapes, including conical and cylindrical.  Specifically, Lopez teaches that the seal body may have “a generally consistent cross-sectional shape”, which suggests a cylindrical shape over a portion of or the entirety of the seal body (paragraph [0076]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Lopez’s body portion to be cylindrical with a generally constant diameter from the shoulder to the flange, as further suggested by Lopez, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art.

	With respect to Claims 2 and 17, Lopez teaches that the outer diameter of the shoulder 72 is larger than the outer diameter of the cylindrical body (84, 84b).  See Figures 3-5 and paragraphs [0066] and [0070-0071].
	With respect to Claims 3 and 18, Lopez teaches that the outer diameter of the flange 76 is greater than the outer diameter of the shoulder 72.  See Figures 3-5.
	With respect to Claims 4 and 19, Lopez teaches that the cylindrical body (84, 84b) is configured to deform when a portion 204 of a delivery device 200 is pushed through the opening of the sealing head (63, 64, 66).  See Figures 6-7 and entire disclosure.
	With respect to Claims 5 and 20, Lopez teaches that the sealing head (63, 64, 66) comprises an outer surface 63 that is substantially flat or convex (see Figure 5 and paragraph [0069]). 

With respect to Claim 7, Lopez teaches a section 62 extending from the sealing head (63, 64, 66) to the shoulder 72 that is substantially cylindrical (Figures 2A-7, paragraphs [0068-0070].  In the alternative, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (see MPEP 2144.04-05).   In this case, Lopez teaches that the proximal portion 62 of the sealing element may be any shape that fills the proximal opening 28 of the attachment member, which has a cylindrical interior (Figures 5-7; paragraphs [0068-0070]).  It would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the proximal portion 62 of Lopez’s sealing element cylindrical, or in whatever form or shape was desired or expedient, A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

	With respect to Claim 8, Lopez further teaches an inner opening 82 that extends through the foot section 78, the cylindrical body (84, 84b), and cylindrical section 62 of the sealing head (Figure 5), wherein the inner opening 82 and the opening 70 of the sealing head (63, 64, 66) define the flow path through the sealing element when the cylindrical body deforms.  See Figures 6-7 and paragraph [0073].
	
	With respect to Claim 11, Lopez teaches that the flange 76 of the sealing element 60 defines an upper surface (the flat top surface as shown in Figures 5-7) that is at least partially exposed, and a lower surface (the lower surface as shown in Figures 5-7) that is opposite the upper surface and configured to engage a support surface (120, 122; Figures 5-7).
	With respect to Claim 12, Lopez teaches that the cylindrical body (84, 84b) is spaced radially from the attachment member 20 so as to allow for the radial deformation of the cylindrical body.  See Figures 6 and 7 and paragraph [0101].
With respect to Claim 13, Lopez teaches that the sealing head (63, 64, 66) is configured to be disposed in an opening 44 of the attachment member 20.  See Figures 5-6. 

With respect to Claims 23 and 26, Lopez teaches that the shoulder 72 may extend around the entire circumference of the sealing element. See paragraph [0070].
With respect to Claim 24, Lopez teaches that the shoulder 72 is at a first end of the sealing element 60 (the top end as shown in Figure 5), and the flange 76 is at a second end of the sealing element that is opposite the first end (the bottom end as shown in Figure 5). 
With respect to Claim 25, Lopez teaches that the inner opening gradually narrows from the bottom end adjacent the foot 78 toward the sealing head of the sealing element 60 (Figure 5). Accordingly, the inner opening defines an angle that is greater than zero relative to the central axis of the sealing element.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brandenburger et al. (US 2011/0166532).  Lopez teaches the connection assembly of Claim 10 as claimed, wherein the attachment member comprises a first section 22, configured to receive the sealing head (61, 64, 66) of the sealing element 60 (Figures 2A-7).  Lopez, however, does not specifically teach that the attachment member further comprises a detachable part configured to be detached from the first section such that the delivery device can be attached to the attachment member.
Brandenburger teaches a connection assembly comprising an attachment member 1 for connecting a delivery device thereto, wherein the attachment member has a first section 5 having a deformable sealing member 12 disposed in the interior section thereof (Figures 2A-12). The attachment member 1 further comprises a detachable part 20 that is integrally formed with the first section 5, wherein a predetermined breaking point 19 is provided for detaching the detachable part 20 from the first section 5.  Brandenburger teaches that this configuration provides a tamper-evident closure that enables the user to grip the detachable part for removal (see Figures 2A-12 and paragraphs [0047-0053].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide Lopez’s connection assembly with a detachable closure element that is formed integrally with a predetermined breaking point, as suggested by Brandenburger, in order to provide a well-known removable closure means and maintaining the sterility of the connection assembly prior to use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10-20, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,576,019.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a sealing element and connection assembly containing said sealing element.  The instant claims are broader than the ‘019 claims at least because they do not specifically require that the interior space of the sealing element is free of any body having a point intended to support the opening of the sealing element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781